    Case 3:14-cv-00874-MAS Document 119 Filed 06/19/20 Page 1 of 2 PageID: 6429



                        UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
____________________________________
                                     :
ROY L. RAMBO, JR.,                   :
                                     :     Civil Action No. 14-874 (MAS)
                  Petitioner,        :
                                     :
            v.                       :    MEMORANDUM AND ORDER
                                     :
PATRICK A. NOGAN, et al.,            :
                                     :
                  Respondents.       :
                                     :

         Petitioner Roy L. Rambo, Jr., a prisoner currently incarcerated at South Woods State Prison

in Bridgeton, New Jersey, previously brought a petition pursuant to 28 U.S.C. § 2254 for Writ of

Habeas Corpus before this Court. (Pet., ECF No. 1.) At the time of filing, Petitioner paid the

required five-dollar filing fee. On March 1, 2020, this Court denied Petitioner’s habeas petition

brought pursuant to 28 U.S.C. § 2254. (Op., Mar. 1, 2020, ECF No. 111.) Petitioner thereafter filed

an appeal of the denial with the United States Court of Appeals for the Third Circuit. (Notice of

Appeal, ECF No. 115.) Presently before the Court is Petitioner’s filing of a motion for leave to

proceed in forma pauperis (“IFP”) on appeal. (Mot., ECF No. 116.)

         Pursuant to Federal Rule of Appellate Procedure 24(a)(1)(A), a court may grant a petitioner

IFP status on appeal where the petitioner shows, in the detail required by Form 4 of the Appendix

of Forms, that he is unable to pay or to give security for the fees and costs on appeal. A petitioner

must also state the issues that he intends to present on appeal. See Fed. R. App. P. 24(a)(1)(C).

Under Local Appellate Rule 24.1(c), a prisoner seeking IFP status on appeal of the denial of a

habeas petition 1 must file “an affidavit of poverty in the form prescribed by the Federal Rules of



1
  Paragraph (c) of Local Appellate Rule 24.1 applies to “cases filed in which 28 U.S.C. § 1915(b)
does not apply.” L. App. R. 24.1(c). The Third Circuit has held that § 1915(b) does not apply to
                                               1
Case 3:14-cv-00874-MAS Document 119 Filed 06/19/20 Page 2 of 2 PageID: 6430



Appellate Procedure accompanied by a certified statement of the prison account statement(s) (or

institutional equivalent) for the 6 month period preceding the filing of the notice of appeal.”

L. App. R. 24.1(c).

       Here, Petitioner has substantially complied with these requirements. (Mot., ECF No. 116.)

Accordingly, Petitioner’s motion will be granted.

       IT IS therefore on this __
                               ________
                                  _ ___ day of ___
                                  __            ____
                                                __ ____
                                                     _ ________________, 202
                                               _______________________,  2020,

                         lerk of the Court shall mark this matter as OPEN so that the Court
       ORDERED that the Clerk

                             mission;
may consider Petitioner’s submission;

                          oner’s motion for leave to proceed in forma pauperis
       ORDERED that Petitioner’s                                      pau      on appeal

(ECF No. 116) is GRANTED;

                          erk of the Court shall serve a copy of this Memorandum
       ORDERED that the Clerk                                         Memora     and Order

upon Petitioner by regular U.S.. mail; and it is further

                          erk of the Court shall mark this case CLOSED.
       ORDERED that the Clerk



                                                             ____
                                                               ____________
                                                               __
                                                                _         ___ _
                                                                          ____
                                                                          __
                                                             ___________________________
                                                             MICHAEL AA. SHI
                                                                          HIPP
                                                                          H  PP
                                                             UNITED STATES DISTRICT JUDGE




habeas petitions or to appeals of denials of habeas petitions. See Santana v. United States, 98 F.3d
752, 756 (3d Cir. 1996).
                                                 2
